Title: To James Madison from William Grayson, 24 May 1787
From: Grayson, William
To: Madison, James


Dear Sir
24th. May 1787.
I am much obliged by your kind favor and am sorry I have little to communicate from this quarter worth your acceptance; We have been a caput mortuum for some time past except the little flurry that was kicked up about Philada. Carrington I presume has giv’n you full information on that point; during the contest, the Enemy wanted to raise a mutiny in our camp by proposing to go to Georgetown at a certain time: They were answered they had served us so once before. Since the matter has blow’n over, some particular gentlemen have offered to join us in getting Georgetown fixed as the capital of the foederal Empire: they say they will vote money for the buildings, & in every respect make the compact as irrevocable as the nature of the case will admit of provided we will agree to stay here a reasonable time untill every thing is made proper for their reception. I am not certain when all the Eastern States come forward, but some good may come out of this, provided we act with delicacy & caution: Most of the foreigners who come among us, say the sessions of Congress should be fixed by national compact; I think they are right in their reasoning with respect to all such governments as ours. The arguments are too obvious to be mentioned to you. We have a right to it at Georgetown: & ought in justice to get it.
Entre nouz. I believe the Eastern people have taken ground they will not depart from respecting the Convention. One legislature composed of a lower-house biennially elected and an Executive & Senate for a good number of years. I shall see Gerry & Johnson, as they pass & may perhaps give you a hint.

Since your departure Maryld. has openly declared agt. the Missisippi. It is therefore of the utmost importance that So. Carolina should think right on the subject. Parker who comes in in Nov. next is firm. Mr. Kean from his bad State of health will not in all probability attend.
We have lately had a new farce wrote by Poet Tyler, called May day. It has plott & incident and is as good as several of the English farces; It has however not succeeded well, owing I believe to the Author’s making his principal character a scold; Some of the New York ladies were alarmed for fear strangers should look upon Mrs. Sanders as the model of the gentlewomen of this place.
Inclosed is a letter from France which was handed to me by a Mr. Walton who came over in the packett. All my family present their complimts. to yourself & the worthy family where you live: Alfred laments your absence in very pathetic though I believe very interested strains. Please make my respectful complimts. to Genl. Washington, & conclude yr. Affect. frd. & Obed sert
Willm. Grayson
